Citation Nr: 1411021	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as asthma.

2.  Entitlement to service connection for nasal polyps.



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with periods on active duty from May to July 1985, July 1991 to June 1992, and September 2005 to July 2007.

In July 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record.

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


REMAND

With respect to the respiratory disorder, clarification is needed as to the dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

With respect to nasal polyps, there is insufficient medical evidence of record to make a decision on this claim; therefore, an examination with a medical nexus opinion will assist in determining the nature and etiology of this claimed disability.

Accordingly, the case is REMANDED for the following actions:
	
1.  Contact all appropriate sources to verify the specific dates of the Veteran's ACDUTRA and/or INACDUTRA, other than the verified periods of active duty from May to July 1985, July 1991 to June 1992, and September 2005 to July 2007.  Service records providing only points designations are not helpful in this regard.  All verified periods of service and responses received must be documented and associated with the record.  All service personnel records should be obtained and associated with the claims file.

2.  Obtain VA clinical records from the East Orange and Philadelphia VA Medical Centers for the period from February 2011 to the present.

3.  Schedule the Veteran for an examination to determine whether there is a relationship between the currently diagnosed nasal polyps and service.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently-diagnosed nasal polyps originated in service or is in any way related to the Veteran's service, to include exposure to burn pits, truck fumes, and other environmental hazards in Iraq.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for any opinion offered and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

4.  Thereafter, the issues on appeal should be readjudicated, particularly service connection for nasal polyps on a direct basis.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

